                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

SAMUEL ROBLES,

     Petitioner,
                                                      Case No. 18-cv-449-wmc
   v.

UNITED STATES OF AMERICA,

        Respondent.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Samuel Robles denying

petitioner’s motion to vacate under 28 U.S.C. § 2255 and dismissing the petition for

failure to state a plausible claim for relief.




        s/ K. Frederickson, Deputy Clerk                   April 6, 2020
        Peter Oppeneer, Clerk of Court                            Date
